Beatty, C. J.,
concurring:
I concur in the conclusion of Justice Leonard, that the district court erred in denying the challenge to the juror Appleburg.
The cases cited by Justice Hawley undoubtedly prove all that he claims for them, viz.: “That the general practice of the courts requires every litigant, in criminal as well as civil causes, to take advantage of his rights at the proper time, and if he fails to do so his neglect will be considered as a waiver.”
This proposition, however, is far from being conclusive of the case. If it had been, no argument or citation of authorities was needed to establish it; for it has been the postulate of every argument addressed to the court by counsel for the respective parties, and I understand Justice Leonard to concede throughout his opinion, as unreservedly as I concede myself, that the failure of a party to assert his privilege at the proper time is a waiver.
The argument, therefore, which results in a conclusion that has been treated as self-evident from the beginning to the end of the case appears to me to have been wasted.
No one has denied that a defendant in a criminal action can, and does, waive a peremptory challenge by failing to interpose it at the proper time, but there is a serious question as to what is the proper time. The appellant claims that the law gave him the absolute right to challenge peremptorily at any time before the juror was sworn, while counsel for the state contend that the right to make such challenges can be lost at any time by acceptance of the juror, either express or implied, and can not thereafter be reclaimed, no matter how long the court may delay swearing him. It is here that the whole controversy hinges, and it is merely clouding and obscuring the question before the court to pile up authorities to prove what has never been doubted, i. e., that objections to jurors for alienage, nonage, etc., are waived if not taken in time. The point, and the only point to be determined in this case, is the time allowed by our law to the defendant in a criminal action for *98making his election whether or not to challenge a juror peremptorily. Justice Leonard holds, and in that view I concur, that his right of election remains absolute and uncontrolled up to the time the juror is sworn. Justice Hawley holds that it may be waived within that time by an implied acceptance of the juror. This is the specific point at issue, and it is important to know what the courts have held with respect to it. Justice Leonard has 'cited four cases that are directly in point. (5 Leigh, 710; 47 Oal. 121; 6 Park. Crim. R. 233; 24 Cal. 12.) In the first three it was held that the right of peremptory challenge was not waived by an express acceptance of the juror afterwards challenged, and in the last that such right could not be abridged by any order of the court. No decision of a court has been found which holds that the right is or can be waived by the defendant within the time allowed to him by law for making his election. There are cases in which it has been held that the law of particular states (Connecticut, Massachusetts, Missouri, and Wisconsin) limits the right of the defendant to take peremptory challenges to some earlier stage of the proceedings than the swearing of the jury; but I repeat, there is no case in which it has been held that such opportunity as the law gives can be abridged by order of the court, or by the failure of the defendant to exercise his right sooner than the law obliges him to do so.
Upon this point the language of the court in Lindsley v. The People (6 Parker Cr. R. 237-8) is peculiarly apposite: “I confess that I can not very well comprehend the idea of a waiver in such a case. The right is absolute until the juror is sworn, and yet it is said that the right may be waived in a manner which will deprive the prisoner of the right to resume it, though the fact which bars the right has not yet happened. Upon what principle is he estopped ? For it comes to this: he is to be barred or estopped by reason of something he has done. My judgment will not assent to this view. It seems to me a dangerous innovation of a clear and absolute right secured to the prisoner.”
It is conceded that under our law “the right is absolute until the juror is sworn,” and yet it is said here, as it was *99said in that case, “that it may be waived in a manner which will deprive the prisoner of the right to resume it, though the fact which bars the right has not yet happened.” I confess I can not very well, or at all, comprehend the idea.
The only case cited by Justice Hawley which involves the question before us, even by implication, is Commonwealth v. Marra and Dougherty, 8 Phila. 440. In that case a peremptory challenge was interposed to a juror after he had stood up, by order of the court, to affirm. The challenge was refused, upon the ground that standing up to affirm is the same thing as “coming to the book” to be sworn, and the rule is universal that when the juror “ comes to the book ” by direction of the court, he is sworn in the legal acceptance of the term. (1 Bishop Cr. Pro. 945.) The pains taken by the court in that case to prove that the commencement of the formula of affirmation cut off the right to challenge the juror, proves by the strongest sort of implication that otherwise it must have been allowed. So far, therefore, as it is authority, it is against the action of the district court in this case, for at the time Appleburg was challenged no juror had been sworn or ordered sworn.
But it is contended that, inasmuch as the practice act enjoins the swearing of jurors in criminal cases separately, as they are passed, the only error of the court was in not so swearing them:
It is true that the statute contemplates the practice indicated, and I agree that it does not permit the court, in its mere discretion and in spite of objection, to pursue another course. But if neither party objects, it is not error in the court to postpone swearing the jurors until the jury is complete, and it is often no less convenient than acceptable to the parties to do so. But if this deviation is made from the rule of the statute, the right of the parties to challenge peremptorily is necessarily prolonged, for under the law pothing but the swearing of the jurors cuts it off.
The argument that because by swearing the jurors as they were passed, the right to challenge Appleburg could have been cut off, it could therefore be cut off by a rule of the court without swearing them, might be of some- force if the *100situation of the defendant would have been the same in either case.
But this is far from being true. For, in the first place, if the jurors had been sworn as they were passed, not only would the defendant have lost the right to challenge Apple-burg, but the state would have lost its right to challenge any of the others; whereas, by the course pursued, the right of the state to challenge any of the jurors in the bos remained unaffected while that of the defendant was absolutely cut off.
In the second place, the swearing of the jurors passed would have made it the imperative duty of the court to keep them together, in custody of a sworn officer, from that time till the end of the trial. (Comp. L. 2004.)
The same act Avhich, under the statute, cuts off further opportunity to challenge jurors gives to the defendant the absolute right to require that they shall be kept together and beyond the reach of any improper influence. And this right is deemed so important that a failure to keep the jurors in such custody is prima facie cause for a neAv trial, and casts upon the state the burden of proving that no prejudice did or could have ensued. (State v. Harris, 12 Nev. 422.)
It thus appears that under the practice prescribed by the statute, and which the court could have followed if it had chosen to do so, the right of each party to challenge would have been cut off at the same time, while here it was not, and, Avhat is of still more importance, the defendant Avould have had secured to him a means of protection which is, and Avas designed to be, strictly correlative to the loss of the further right of challenge. For these reasons I maintain that the practice prescribed by the statute does not authorize such proceedings as were had in this ease, and I concur in the order of reversal.